DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8-13, 16, & 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Svoboda et al. (US Pub. No. 2015/0310067 A1).
In respect to Claim 1 Svoboda teaches:
a method for execution by a query processing system, the method comprising: determining a set of query rules; (Svoboda teaches [0006] determination of query rules.)
receiving a query from a requesting entity; (Svoboda teaches [0054] reception of a query.)
generating compliance data by determining whether the query complies with the set of query rules prior to an execution of the query; (Svoboda teaches [0057] generation of compliance data, wherein a request to determine whether a query complies is a component of the rules database.)
when the compliance data indicates the query complies with the set of query rules: generating a query result by facilitating the execution of the query against a database system; and transmitting the query result to the requesting entity; (Svoboda teaches [0062] generation of results for a query.)
and when the compliance data indicates the query does not comply with the set of query rules: foregoing facilitation of the execution of the query (Svoboda [0064])
As per Claim 2, Svoboda teaches:
wherein determining the set of query rules includes receiving the set of query rules from a provider device associated with a data provider, and wherein the provider device generated the set of query rules based on user input to a graphical user interface in response to at least one prompt displayed by the graphical user interface (Svoboda [0028, 0048])
As per Claim 3, Svoboda teaches:
wherein the compliance data indicates the query complies with the set of query rules when the query is determined to comply with every one of the set of query rules, and wherein the compliance data indicates the query does not comply with the set of query rules when the query is determined to not comply with at least one of the set of query rules (Svoboda teaches [0062] generation of results for a query.)
As per Claim 6, Svoboda teaches:
wherein generating the compliance data includes facilitating execution of at least one query function to generate a result set for the query, wherein determining whether the query complies with at least one of the set of query rules is based on determining whether the result set for the query complies with the at least one of the set of query rules (Svoboda teaches [0062] generation of results for a query.)
As per Claim 8, Svoboda teaches:
determining a plurality of sets of query rules for a plurality of data providers, wherein the plurality of sets of query rules includes the set of query rules and wherein the set of query rules are associated with a first data provider of the plurality of data providers; and determining whether the query involves accesses to data supplied by each one of the plurality of data providers (Svoboda teaches [0057] generation of compliance data, wherein a request to determine whether a query complies is a component of the rules database.)
As per Claim 9, Svoboda teaches:
when the query is determined not to involve accesses to data supplied by all other ones of the plurality of data providers that do not correspond to the first data provider: generating the compliance data by determining only whether the query complies with the set of query rules, and foregoing determination of whether the query complies with all other ones of the plurality of sets of query rules corresponding to the all other ones of the plurality of data providers (Svoboda teaches [0057] generation of compliance data, wherein a request to determine whether a query complies is a component of the rules database.)
As per Claim 10, Svoboda teaches:
wherein the set of query rules includes at least one of: a forbidden fields rule, a forbidden functions rule, a maximum result set size rule, a minimum result set size rule, a temporal access limit rule, or a record-based access limit rule (Svoboda teaches [0057] generation of compliance data, wherein a request to determine whether a query complies is a component of the rules database.)

Claims 11-13, 16, & 18-20 are the system claims corresponding to method claims 1-3, 6, & 8-10 respectively, therefore are rejected for the same reasons noted previously.

Allowable Subject Matter
Claims 4-5, 7, 14-15, & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        November 5, 2022